Ohamplin, J.
I concur in the result reached by my Brother Sherwood. I do not think it safe to lay down any definite rule as to what evidence shall be sufficient or insufficient to establish fraud. Each case must depend upon its own circumstances; and when a combination of circumstances tending to show fraud are proved, which, taken together, are sufficient to satisfy the jury that a fraud has been committed, the jury should so find, and a preponderance of evidence is sufficient. Hough v. Dickinson, 58 Mich. 95.
Morse, J., concurred.